Citation Nr: 0631017	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  01-06 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), which denied the benefit sought 
on appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the April 2001 rating decision, in addition to denying the 
claim for a TDIU rating, the RO also denied a claim seeking 
entitlement to an increased rating in excess of 50 percent 
for schizophrenia.  The veteran perfected a timely appeal 
with respect to both claims.  Subsequently in an October 2002 
decision, the Board denied the claim for an increased rating 
in excess of 50 percent for schizophrenia.  In that decision, 
the Board also notified the veteran that further development 
would be undertaken regarding the TDIU claim. 

Subsequently in January 2003, the Board ordered further 
development, which was conducted by its Evidence Development 
Unit (EDU) pursuant to authority then existing.  See 38 
C.F.R. § 19.9(a)(2) (2002).  In January 2003, the claims file 
was forwarded to a physician to review and provide an 
addendum (opinion) to a report of his psychiatric examination 
of the veteran in November 2000.  Review of the claims file 
reflects that no addendum was provided.

Authority under 38 C.F.R. § 19.9(a)(2) has subsequently been 
invalidated by the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  

During the Board's development, the claims file was lost and 
efforts by the Board to locate it were unsuccessful.  In 
August 2006, the Board notified the veteran of this situation 
and of its determination that it would be necessary to take 
steps to rebuild the file and then proceed with the appeal.  
Subsequently in August 2006, the Board requested the RO to 
rebuild the evidence file.  The rebuilt file has been 
received from the RO.

Although the RO made some efforts to rebuild the file, it 
does not appear that the RO exhausted all attempts to obtain 
important original documents that were lost with the original 
claim.  The existing rebuilt claims file received from the RO 
contains only the following documents: (1) Rating Decision 
dated in June 1999, addressing the issue of entitlement to an 
increase rating for schizophrenic reaction, chronic with 
superimposed anxiety reaction, currently evaluated as 50 
percent; (2) Statement of the Case dated in October 1999, 
addressing the issue of entitlement to an increase rating for 
schizophrenic reaction, chronic with superimposed anxiety 
reaction, currently evaluated as 50 percent; (3) Rating 
Decision dated in April 2001, addressing the increased rating 
issue (psychiatric disability), and the issue of entitlement 
to a TDIU rating; and (4) Statement of the case, dated in May 
2001, addressing the increased rating issue (psychiatric 
disability), and the issue of entitlement to a TDIU rating.  

There are no other records in the rebuilt file other than a 
few associated with attempts to find or rebuild the file, and 
associated receipts from Federal Express showing that the 
claims file was mailed to the physician who was requested to 
provide an addendum opinion.  

Significantly, review of the few documents in the existing 
rebuilt file, and the October 2002 Board decision, reflect 
that missing documents include VA treatment records from the 
VA Medical Center in Brockton, Massachusetts dated from 
November 18, 1998 to September 12, 2000; and reports of VA 
examination in May 1999 and November 2000.  Implicit in those 
existing documents, there should also be documents associated 
with the original grant of service connection for the 
psychiatric disability, to include a rating decision, and 
service medical records implied by that grant.

In this regard, the United States Court of Appeals for 
Veterans Claims has held that where "service medical records 
are presumed destroyed . . . the BVA's [Board's] obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt is heightened."  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  VA also has a 
heightened duty to assist the veteran in the development of 
evidence favorable to his claim.

It does not appear that the veteran was asked in a meaningful 
way to submit any documentation he may have that would be 
useful in the process of rebuilding his claims file.  Due to 
the heightened duty to notify in a case where records are 
lost, to assist in the rebuilding of his claims file, the 
Board finds that the veteran should be given specific notice 
requesting the veteran provide any documents in his 
possession pertaining to his claim on appeal.  These may 
include pertinent service records such as his DD Form 214 and 
service medical records; post service medical treatment and 
examination reports; and any other records relevant to the 
current claim of entitlement to a TDIU rating.  The RO should 
ask him to provide copies of any records in his possession 
that would normally be contained in a claims file.  The RO 
should ask the veteran to identify all medical care providers 
who have treated him for his psychiatric disability since 
service; and the RO should request these records.

In summary, review of the current rebuilt claims file 
indicates that a proper search for the original claims file 
was not conducted and that it was not rebuilt in accordance 
with VA procedures.  See M21-1MR, Parts II and III.  All 
attempts to locate and/or rebuild the original claims file in 
according with proper procedures must be completed and 
documented in narrative form, and associated with the claims 
file.  Further, it must be ascertainable that a verifiable, 
reasonably exhaustive search for the original claims folder 
be undertaken, and that verifiable due diligence is exercised 
in rebuilding the claims folder in the absence of success in 
locating the original claims folder.  Dixon v. Derwinski, 3 
Vet. App. 261 (1992).

In conducting a search for the lost claims file, the RO 
should be aware of the following.  In reviewing the claims 
file, it appears that on January 13, 2003, the Board 
forwarded the veteran's claims file to Stephen Simonian, 
M.D., by Federal Express (FedEx Tracking Number: 8388 8834 
9726).  This was for the purpose of requesting Dr. Simonian 
to provide an addendum opinion to the report of his 
examination (QTC) of the veteran in November 2000.  There is 
no indication in the claims file that Dr.Simonian produced 
the requested addendum with opinion.  

Later after not receiving the requested addendum or claims 
file, the Board contacted Dr. Simonian in February and again 
in July 2005, to request those items be sent to the Board 
immediately.  There was no response from Dr. Simonian, and 
the Board then requested the RO to rebuild the claims file.  
The RO's search should include contacting both Dr. Simonian, 
to ask whether he received the claims file or otherwise may 
be helpful in its return, and Federal Express, in an attempt 
to find the missing claims file.  

If attempts to find the missing claims file are unsuccessful, 
then as the current rebuilt file is unsatisfactory, the RO 
should use all appropriate VA procedures to rebuild the file, 
including but not limited to the following.  The RO should 
contact the National Personnel Records Center and request 
copies of documents providing certification of military 
service and other service records.  The RO should request any 
existing VA treatment records since service, including from 
the VA Medical Center in Brockton, Massachusetts; and reports 
of VA examinations in May or June 1999 and November 2000.

After completing these actions-locating the missing claims 
file, or if unsuccessful, rebuilding the claims file-to 
ensure that the duty to assist has been met, the RO should 
arrange for the veteran to be examined for his service-
connected psychiatric disability   The examination is 
necessary in order to obtain findings as to the nature and 
severity of impairment of his psychiatric disability, in 
order to address the question of whether symptomatology 
associated with his schizophrenia render him unable to secure 
or follow a substantially gainful occupation/employment.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO must take all procedurally 
appropriate actions to locate and/or 
rebuild the original claims folder in 
accordance M21-1, Part II and III, 
including but not limited to the 
following:

A.  Attempts to locate the original claims 
folder.  The RO should contact Stephen 
Simonian, M.D., to ask whether he received 
the claims file or otherwise may be 
helpful in its return, and to request he 
provide any medical records in his 
possession pertaining to the veteran; and 
contact  Federal Express, to determine 
whether the claims file was lost while in 
their custody.  Notify Federal Express 
that the package containing the claims 
folder was associated with FedEx Tracking 
Number 8388 8834 9726.  All other 
procedurally appropriate actions to locate 
the original claims folder should be 
taken.  

B.  Attempts to rebuild the claims folder.  
If the RO is unable to reacquire the 
original claims folder, all procedurally 
appropriate actions should be taken to 
rebuild the claims folder.  Actions should 
include but not be limited to the 
following:  

i.  Notify the veteran and his 
representative of the missing original 
claims file, and specifically request 
their assistance in obtaining any relevant 
medical records or other documents 
pertaining to the claim that the veteran 
and/or his representative may have in 
their possession or are aware of.  The 
veteran should also be advised that he may 
submit or identify any evidence which 
might be relevant to assist him in 
establishing his claim, to include copies 
of service medical records, post service 
medical opinions or records, lay 
statements, original rating decision(s), 
notice letter(s) to the veteran of those 
decision(s), or any other evidence that is 
relevant to his claim.  The veteran should 
be requested to submit any copies of 
documents providing certification of 
military service, such as DD Form 214, and 
other service records. 

ii.  The veteran must be requested to sign 
and submit appropriate consent forms to 
release any private medical records to VA.  
The RO should appropriately proceed to 
request copies of any medical records of 
private treatment from all sources 
identified, and any thereby obtained, 
associated with the existing claims file.

iii.  Undertake appropriate action to 
request any service medical records and 
other service records, including 
contacting the National Personnel Records 
Center to request copies of service 
medical records, and documents providing 
certification of military service and 
other service records.  
 
iv.  The RO should request all VA 
treatment records since service pertaining 
to the veteran, to include but not limited 
to, treatment records from the VA Medical 
Center in Brockton, Massachusetts dated 
from November 1998 to the present; and 
reports of VA examinations in May 1999 and 
in November 2000 (QTC examination 
conducted by Dr. Simonian).  All efforts 
to obtain these VA records should be fully 
documented, and the RO should request that 
the VA facility provide a negative 
response if records are not available.

v.  The RO should place in the claims file 
any other documentation in its custody, 
not already in the claims file, and 
pertaining to the veteran and/or his 
claim, which would be normally located in 
a veteran's claims file.  This includes 
any prior rating decisions, statements of 
the case, or other documents the RO can 
locate within VA.

C.  Documentation of the efforts to obtain 
the original claims folder and/or rebuild 
the claims folder by obtaining the above 
referenced records, must be associated 
with the claims folder.  It must be 
ascertainable that a verifiable, 
reasonably exhaustive search for the 
original claims folder has been 
undertaken, and that verifiable due 
diligence has been exercised in rebuilding 
the claims folder in the absence of 
success in locating the original claims 
folder. Dixon v. Derwinski, 3 Vet. App. 
261 (1992).

2.  After completion of all efforts to 
locate and/or rebuild the original claims 
folder, the RO should then schedule the 
veteran for VA examination (for 
compensation and pension purposes) by an 
appropriate psychiatric specialist to 
determine the nature and severity of his 
service-connected schizophrenic reaction, 
chronic, in remission, competent with 
superimposed anxiety reaction.  The 
purpose of the examination is to provide 
an opinion regarding the nature and 
severity of that disability as it relates 
to the question of whether the associated 
symptomatology render the veteran unable 
to secure or follow a substantially 
gainful occupation/employment.

The RO must make the claims file available 
to the examiner, who should review the 
claims file in conjunction with the 
examination.  The examiner should note 
such review in the examination report.  
All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The examiner should 
include in the examination report the 
rationale for any opinion expressed.  The 
examiner should review the claims folder 
in conjunction with the examination. The 
examination should include any necessary 
specialized examinations, tests and 
studies. 

After review of the claims file and 
examination, the examiner should be 
requested to assign a global assessment of 
functioning (GAF) score and render an 
opinion as to the impact that the service 
connected psychiatric disability has on 
the veteran's social and industrial 
adaptability.  The examiner must provide a 
specific finding as to the following 
question: Does the symptomatology 
associated with the veteran's 
schizophrenia render him unable to secure 
or follow a substantially gainful 
occupation/employment.

3.  The RO must ensure that all 
notification and development action 
required by the VCAA is completed. In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
veteran should include a statement as to 
the information and evidence necessary to 
substantiate the claim of entitlement to a 
total disability rating based on 
individual unemployability due to service-
connected disabilities (TDIU); and should 
indicate which portion of any such 
information or  evidence is to be provided 
by the claimant and which portion, if any, 
the VA will attempt to obtain on behalf of 
the claimant.  The RO must also review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance all applicable legal precedent.

4.  Thereafter, the RO should readjudicate 
the claim of entitlement to a TDIU rating.  
The readjudication of that claim should 
include consideration on an extra-
schedular basis under the provisions of 38 
C.F.R. § 4.16(b).  The RO should consider 
the claim in light of all pertinent 
evidence and legal authority, to include 
the concept of "marginal employment," 
pursuant to 38 C.F.R. § 4.16(a).  The RO 
must provide full reasons and bases for 
its determinations.

5.  If on readjudication of the claim for 
a TDIU the RO denies any benefits sought 
on appeal, then the RO should provide the 
veteran and his representative a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



